Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00116-CV

                                Lee WEIR, Mike Weir and Al Weir,
                                          Appellants

                                                v.
                              Holt Texas, LTD. d/b/a Holt CatAppellee
                               HOLT TEXAS, LTD. d/b/a Holt Cat,
                                             Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-00097
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 8, 2015

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was originally due on March 2, 2015. The trial court clerk filed a

Notification of Late Record, stating the clerk’s record has not been filed because appellants have

failed to pay or make arrangements to pay the clerk’s fee for preparing the record and that

appellants are not entitled to appeal without paying the fee. Accordingly, on March 13, 2015, this

court ordered appellants to provide written proof to this court no later than March 23, 2015 that

either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or

(2) appellants are entitled to appeal without paying the clerk’s fee. Our order cautioned appellants
                                                                                 04-15-00116-CV


that if they failed to file such written proof within the time provided, this appeal would be

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellants have not responded to

our order.

       Therefore, this appeal is dismissed for want of prosecution.


                                                PER CURIAM




                                              -2-